Case 1:18-cv-02194-CMA-KLM Document 72 Filed 01/19/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


  Civil Action No. 18-cv-02194-CMA-KLM

  CHAD SELLS,

          Plaintiff,

  v.

  UPPER PINE RIVER FIRE PROTECTION DISTRICT, and
  BRUCE EVANS, in his official and individual capacities,

          Defendants.


       ORDER GRANTING MOTION FOR DETERMINATION OF PLACE OF TRIAL AND
                        CONTINUANCE OF THE TRIAL


          This matter is before the Court on Plaintiff’s Amended Motion for Determination

  of Place of Trial and Continuance of Trial (Docs. # 67, 68). The Motion is granted for the

  following reasons.

          This is a wrongful termination case. Plaintiff, a former firefighter, claims that he

  was fired from his job at Upper Pine River Fire Protection District (UPRFPD) after he

  reported having been sexually harassed by a co-worker. (Doc. # 38, p. 2). He is now

  suing UPRFPD and its fire chief, Bruce Evans, alleging wrongful termination, Title VII

  violations, and First Amendment violations. (Doc. # 1).

          Plaintiff now seeks to (1) have the trial take place in Durango, rather than in

  Denver; and (2) continue the trial.
Case 1:18-cv-02194-CMA-KLM Document 72 Filed 01/19/21 USDC Colorado Page 2 of 4




         Under 28 U.S.C. § 1404(c), a district court has discretion to “order any civil action

  to be tried at any place within the division in which it is pending.” This district

  encompasses the entire geographic region of Colorado, including the Durango area.

  See 28 U.S.C. § 85 (“Colorado constitutes one judicial district. Court shall be held at

  Boulder, Colorado Springs, Denver, Durango, Grand Junction, Montrose, Pueblo, and

  Sterling.”). The Court may transfer a civil action to a different district or division “[f]or the

  convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. §

  1404(a); see also Four Corners Nephrology Associates, P.C. v. Mercy Medical Center

  of Durango, 464 F. Supp. 2d. 1095, 1908 (D. Colo. 2006). To determine whether

  transfer is appropriate, the Court considers a number of factors, including (1) the

  plaintiff's choice of forum; (2) the convenience of the witnesses; (3) the accessibility of

  witnesses and other sources of proof; (4) the possibility of obtaining a fair trial; and (5)

  all other considerations of a practical nature that make a trial easy, expeditious and

  economical. Id. The party seeking transfer has the burden of proving that the existing

  forum is inconvenient. Four Corners Nephrology Associates, P.C. v. Mercy Medical

  Center of Durango, 464 F. Supp. 2d. at 1908.

         Having analyzed Plaintiff’s Motion, Defendants’ Response, and the above

  factors, the Court concludes that this trial should take place in Durango. Plaintiff has

  chosen Durango to be the forum for this trial (Docs. ## 38, 64, 67); all parties are

  residents of Durango, Colorado (Doc. # 64, Section 6); the vast majority of witnesses for

  both sides live in or near Durango, Colorado (Doc. # 64, Sec. 6); and the events at

  issue in this case took place in Durango, Colorado (Doc. # 63, Sec. 3). Thus, it seems


                                                  2
Case 1:18-cv-02194-CMA-KLM Document 72 Filed 01/19/21 USDC Colorado Page 3 of 4




  most appropriate, convenient, fair, and economical that this trial should take place in

  Durango, Colorado. The Court therefore orders, in accordance with § 1404(a), that trial

  shall take place in Durango.

         Having determined that Durango is the appropriate venue for this trial, the Court

  must next determine whether it is appropriate to continue the trial date. The Court

  concludes that a continuance is warranted.

         This trial will not take place in February, regardless of venue. Due to the ongoing

  COVID-19 pandemic, all trials in the District of Colorado have been postponed until

  March 1, 2021 at the earliest. (See District Court General Order 2021-2 (Jan. 14, 2021),

  available at http://www.cod.uscourts.gov/Portals/0/Documents/Orders/GO_2021-

  2_Court_Operations.pdf). Further, given that COVID-19 cases and deaths are surging

  across the country, it is possible that jury trials in this district – including trials in Denver

  – could be postponed beyond that date. (See Centers for Disease Control and

  Prevention, CDC COVID Data Tracker, available at https://covid.cdc.gov/covid-data-

  tracker/#cases_casesper100klast7days (last visited January 14, 2021)). Therefore, in

  the interest of minimizing uncertainty regarding the current trial date, and in the interest

  of ensuring that the parties have adequate notice of and time to prepare for the Court’s

  jury trial protocols, the Court grants Plaintiff’s request for a trial continuance.

         It is therefore ORDERED that Plaintiff’s request for a change of venue and for a

  continuance (Docs. ## 67 and 68) is GRANTED; it is




                                                  3
Case 1:18-cv-02194-CMA-KLM Document 72 Filed 01/19/21 USDC Colorado Page 4 of 4




         FURTHER ORDERED that the jury trial scheduled to begin on February 8, 2021

  and the Final Trial Preparation Conference scheduled to take place on February 2,

  2021, are VACATED and will be RESET; it is

         FURTHER ORDERED that counsel shall request new dates for the trial and the

  final trial preparation conference by emailing Arguello_Chambers@cod.uscourts.gov on

  or before January 22, 2021; it is

         FURTHER ORDERED that the trial in this matter shall take place at the U.S.

  District Court, La Plata County Courthouse, 1060 E. 2nd Ave., Durango, CO 81301.



         DATED: January 19, 2021

                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            4
